 1                                                    THE HONORABLE THOMAS S. ZILLY
 2                                                                Trial Date: 10/12/2021

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
   QUEEN ANNE NORTH HOMEOWNERS
10 ASSOCIATION, a Washington association;           No. 2:20-cv-00104-TSZ
11 RUTH CHRISTIANSEN, a member of the
   Queen Anne North Homeowners Association          STIPULATED MOTION AND ORDER OF
12 Board of Directors; JAY KALIA, a member of       DISMISSAL OF DEFENDANT ALLSTATE
   the Queen Anne North Homeowners                  INSURANCE COMPANY
13
   Association Board of Directors; and
14 BENJAMIN OBER, a member of the Queen
   Anne North Homeowners Association Board of
15 Directors,

16
                                      Plaintiffs,
17

18                     vs.

19 ALLSTATE INSURANCE COMPANY, an
   Illinois corporation; WESTCHESTER
20
   SURPLUS LINES INSURANCE COMPANY,
21 a Georgia corporation; CENTURY SURETY
   COMPANY, and DOE INSURANCE
22
   COMPANIES 1-10,
23
                                  Defendants.
24

25                                    STIPULATION

26        IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims brought


     STIPULATED MOTION AND ORDER OF                                         901 FIFTH AVENUE, SUITE 1700
     DISMISSAL OF DEFENDANT ALLSTATE                                        SEATTLE, WASHINGTON 98164
     INSURANCE COMPANY                                                         TELEPHONE: (206) 623-4100
                                                                                  FAX: (206) 623-9273
     (Cause No. 2:20-cv-00104-TSZ) – 1
 1 against Defendant Allstate Insurance Company by Plaintiffs Queen Anne North Homeowners

 2
     Association, Ruth Christiansen, Jay Kalia, and Benjamin Ober, be dismissed with prejudice and
 3
     without costs. All other claims against all other Defendants remain unchanged.
 4
            DATED this 10th day of May, 2021.
 5

 6
                                            By _s/Alfred E. Donohue_________________
 7                                              Alfred E. Donohue, WSBA No. 32774
                                                WILSON SMITH COCHRAN DICKERSON
 8                                              901 Fifth Avenue, Suite 1700
                                                Seattle, WA 98164
 9                                              Phone: 206-623-4100
                                                Fax: 206-623-9273
10
                                                Email: donohue@wscd.com
11                                              Of Attorneys for Defendant Allstate Insurance
                                                Company
12

13

14          DATED this 10th day of May, 2021.

15
                                            By _s/Justin D. Sudweeks_________________
16                                          By _s/Jerry H. Stein _____________________
                                            By _s/Daniel J. Stein ____________________
17                                          By _s/Jessica R. Burns___________________
18                                              Justin D. Sudweeks, WSBA No. 28755
                                                Jerry H. Stein, WSBA No. 27721
19                                              Daniel J. Stein, WSBA No. 48739
                                                Jessica R. Burns, WSBA No. 49852
20                                              STEIN, SUDWEEKS & STEIN
                                                2701 First Avenue, Suite 430
21                                              Seattle WA 98121
22                                              Phone: 206-388-0660
                                                Fax: 206-286-2660
23                                              Email: justin@condodefects.com
                                                        jstein@condodefects.com
24                                                      dstein@condodefects.com
                                                        jessica@condodefects.com
25
                                                Of Attorneys for Plaintiffs
26


      STIPULATED MOTION AND ORDER OF                                           901 FIFTH AVENUE, SUITE 1700
      DISMISSAL OF DEFENDANT ALLSTATE                                          SEATTLE, WASHINGTON 98164
      INSURANCE COMPANY                                                           TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
      (Cause No. 2:20-cv-00104-TSZ) – 2
 1                                   ORDER OF DISMISSAL
 2
            Based on the above stipulation, IT IS HEREBY ORDERED that all claims brought
 3
     against Defendant Allstate Insurance Company by Plaintiffs Queen Anne North Homeowners
 4
     Association, Ruth Christiansen, Jay Kalia, and Benjamin Ober, be dismissed with prejudice and
 5
     without costs. All other claims against all other Defendants remain unchanged.
 6

 7
            DATED this 12th day of May, 2021.
 8

 9

10
                                                           A
                                                        Thomas S. Zilly
11                                                      United States District Judge
12

13

14 Presented by:

15

16 By _s/Alfred E. Donohue_______________
        Alfred E. Donohue, WSBA No. 32774
17
        WILSON SMITH COCHRAN DICKERSON
18      901 Fifth Avenue, Suite 1700
        Seattle, WA 98164
19      Phone: 206-623-4100
20      Fax: 206-623-9273
        Email: donohue@wscd.com
21      Of Attorneys for Defendant Allstate Insurance Company
22

23

24

25

26


      STIPULATED MOTION AND ORDER OF                                           901 FIFTH AVENUE, SUITE 1700
      DISMISSAL OF DEFENDANT ALLSTATE                                          SEATTLE, WASHINGTON 98164
      INSURANCE COMPANY                                                           TELEPHONE: (206) 623-4100
                                                                                     FAX: (206) 623-9273
      (Cause No. 2:20-cv-00104-TSZ) – 3
 1

 2

 3 Approved as to form; notice of
   presentation waived:
 4

 5
   By _s/Justin D. Sudweeks_________________
 6 By _s/Jerry H. Stein _____________________
   By _s/Daniel J. Stein ____________________
 7
   By _s/Jessica R. Burns___________________
 8      Justin D. Sudweeks, WSBA No. 28755
        Jerry H. Stein, WSBA No. 27721
 9      Daniel J. Stein, WSBA No. 48739
10      Jessica R. Burns, WSBA No. 49852
        STEIN, SUDWEEKS & STEIN
11      2701 First Avenue, Suite 430
        Seattle WA 98121
12
        Phone: 206-388-0660
13      Fax: 206-286-2660
        Email: justin@condodefects.com
14
        jstein@condodefects.com
15      dstein@condodefects.com
        jessica@condodefects.com
16      Of Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26


     STIPULATED MOTION AND ORDER OF             901 FIFTH AVENUE, SUITE 1700
     DISMISSAL OF DEFENDANT ALLSTATE            SEATTLE, WASHINGTON 98164
     INSURANCE COMPANY                             TELEPHONE: (206) 623-4100
                                                      FAX: (206) 623-9273
     (Cause No. 2:20-cv-00104-TSZ) – 4
